Citation Nr: 9932418	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a gland problem 
(claimed as a prostate disorder.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits claimed on appeal.


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made at this 
time as a remand is necessary in order to correct a 
procedural or due process defect.  As such, the Board has a 
duty to assist the veteran in the development of facts 
pertinent to his or her claim and ensure full compliance with 
due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999).  

By correspondence received in October 1999, the veteran 
requested a hearing before a Travel Section of the Board.  
This was in response to a letter sent by the Board for the 
purpose of clarifying the hearing request.  Such Travel Board 
hearings are scheduled by the RO.  Accordingly, the case will 
be returned to the RO to schedule a Travel Board hearing 
before a Member of the Board at the RO.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1.  Prior to scheduling a Travel Board 
hearing, the veteran is advised that 
while the case is on remand status, he 
and/or his representative are free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  The RO should 
allow a reasonable time, but within a 
definite time frame, for the submission 
of such additional evidence and argument, 
unless need for more time is shown or 
requested by the veteran or his 
representative.  Any submissions should 
be handled in accordance with applicable 
procedures.

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO, in accordance with 
applicable procedures on the issues 
claimed on appeal.  Notice should be sent 
to the veteran and to his representative, 
in accordance with applicable 
regulations.  If the veteran desires to 
withdraw the hearing request, and proceed 
on the evidence of record, such hearing 
request should be withdrawn in writing at 
the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





